DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/20, 5/18/20, 7/10/20, 8/24/20, 10/02/20, 10/26/20, 11/19/20, 12/02/20, 3/16/21, 5/17/21, 8/12/21, 8/27/21, 11/09/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 8-11, 17-22, 28, 31-37, 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Varga et al. 2009/0294543 in view of Zlotnik 2013/0248607 and Verhaegh et al. 6,198,155 (All applicant provided prior art).

Regarding claim 1, Varga discloses A process for making a card, the process comprising the steps of: (a) forming a core layer (metal substrate) having a first surface and a second surface (front and back surface  42, 44) [41-49] [FIG 1B-2E], However, Varga fails to explicitly disclose disposing an uncured decorative ceramic layer, comprising ceramic s particles disposed in a resin binder, over the first surface of the core layer; and (c) curing the uncured decorative ceramic layer to form a cured decorative ceramic layer.
Zlotnik discloses a substrate layer having a first side and second side, and a first ceramic later (another layer) [abstract] [FIG 2B] [27-30]. It would have been obvious to one of ordinary 
However, neither Varga nor Zlotnik discloses comprising ceramic s particles disposed in a resin binder, over the first surface of the core layer; and (c) curing the uncured decorative ceramic layer to form a cured decorative ceramic layer.
Verheagh discloses comprising ceramic s particles disposed in a resin binder, over the first surface of the core layer; and (c) curing the uncured decorative ceramic layer to form a cured decorative ceramic layer [col 1, l. 24-31] [col 4, l. 56-col. 6, l. 61]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varga and Zlotnik in view of Verhaegh as discloses "The ceramic security coating serves to render the integrated circuit inaccessible. By virtue thereof, reverse engineering is precluded. It is also precluded that restricted information stored in the integrated circuit is easily accessible" [col 1, |. 24-31]. Verhargh further discloses ceramic particles disposed in a resin binder [col 4, |. 56-col 6, |. 
Regarding claim 3, Varga in view of Zlotnik and Verhaegh discloses all of the limitations of claim 1. Varga further discloses forming one or more pockets in the core layer or the cured decorative ceramic layer [abstract] [82-91] [96-119].
Regarding claim 4
Regarding claim 8 Varga in view of Zlotnik and Verhaegh discloses all of the limitations of claim 1. Varga further discloses one pocket in the cured decorative ceramic layer after performing steps (b) and (c).   [abstract] [82-91] [96-119].
Regarding claim 9, Varga in view of Zlotnik and Verhaegh discloses all of the limitations of claim 8. Varga further discloses  one pocket having a depth that extends to said core layer, and securing a component to said core layer within said pocket   [abstract] [82-91] [96-119]
Regarding claim 10, Varga in view of Zlotnik and Verhaegh discloses all of the limitations of claim 1. Varga further discloses an artistic effect on the cured decorative ceramic layer by performing an engraving step, a printing step, or a laser marking step [44-45].
Regarding claim 11, Varga in view of Zlotnik and Verhaegh discloses all of the limitations of claim 3. Varga further discloses a contact or DI chip module in the pocket such that an exposed outer surface of the contact or DI chip module is smoothly aligned with an exposed outer surface of the cured decorative ceramic layer [41][48[50][67-69][79][106][108][114]
Regarding claim 17, Varga in view of Zlotnik and Verhaegh discloses all of the limitations of claim 1. Varga further discloses conducting at least steps (a) - (c) on a sheet comprising a plurality of cards, and then cutting the sheet into a plurality of card blanks [42].
Regarding claim 18, Varga in view of Zlotnik and Verhaegh discloses all of the limitations of claim 1. Varga further discloses providing the card with one or more functional or security features [FIG 1B].
Regarding claim 19
Regarding claim 20, Varga in view of Zlotnik and Verhaegh discloses all of the limitations of claim 1. Varga further discloses laser-marking at least one feature on the cured decorative ceramic layer [44-45] [56].
Regarding claim 21, Varga in view of Zlotnik and Verhaegh discloses all of the limitations of claim 1. Varga further discloses removing a portion of the cured decorative ceramic layer to reveal a visible portion of a layer underlying the cured decorative ceramic layer [65].
Regarding claim 22, Varga in view of Zlotnik and Verhaegh discloses all of the limitations of claim 1. Varga further discloses creating a design on or in the cured decorative ceramic layer comprising at least two colors or tones different than a color of the cured decorative ceramic layer [65].
Regarding claim 24, Varga in view of Zlotnik and Verhaegh discloses all of the limitations of claim 1. Varga further discloses a card product [abstract] [FIG 1A-1b].
Regarding claim 25, Varga in view of Zlotnik and Verhaegh discloses all of the limitations of claim 24. Varga further discloses core layer comprises metal, ceramic, or a combination thereof and forms a bulk of the card (metal substrate) [42-47].
Regarding claim 26, Varga in view of Zlotnik and Verhaegh discloses all of the limitations of claim 24. Varga further discloses the core layer has a predetermined color and texture, and the cured decorative ceramic layer has one of a different color and different texture relative to the core layer [42-47].
Regarding claim 27,
Regarding claim 28, Varga in view of Zlotnik and Verhaegh discloses all of the limitations of claim 24. Zlotnik further discloses a ceramic layer [27-30].
Regarding claim 31, Varga in view of Zlotnik and Verhaegh discloses all of the limitations of claim 24. Varga further discloses an integrated circuit module located within said card for enabling at least one of: (a) wireless radio frequency (RF) transmission between the card and an external card reader; and (b) contact reading between the card and a contact reader [79]
Regarding claim 32 Varga in view of Zlotnik and Verhaegh discloses all of the limitations of claim 24. Varga further comprising a polymeric layer attached to the bottom surface of the core layer [FIG 2B] [107].
Regarding claim 33, Varga in view of Zlotnik and Verhaegh discloses all of the limitations of claim 32. Varga further discloses polymeric layer comprises PVC [107].
Regarding claim 34, Varga in view of Zlotnik and Verhaegh discloses all of the limitations of claim 32. Varga further discloses least one of: a magnetic stripe [FIG 1B].
Regarding claim 35, Varga in view of Zlotnik and Verhaegh discloses all of the limitations of claim 34. Varga further discloses least a pocket in the ceramic layer that extends to the metal core, wherein at least one of: a magnetic stripe [FIG 1B], further Zlotnik discloses a ceramic layer [abstract] [FIG 2B] [27-30].
Regarding claim 36
Regarding claim 37, Varga in view of Zlotnik and Verhaegh discloses all of the limitations of claim 36. Varga further discloses the core comprises a metal layer, and the top surface of the metal layer defines a frame around the pocket extending to an outer 20 periphery of the metal layer, and the pocket has a depth substantially equal to a thickness of the cured decorative ceramic layer [FIG 1A-1B].
Regarding claim 40, Varga in view of Zlotnik and Verhaegh discloses all of the limitations of claim 23. Varga further discloses the product (the card product) of the process of claim 23.
Regarding claim 41, Varga in view of Zlotnik and Verhaegh discloses all of the limitations of claim 40. Varga further discloses the visible portion revealed by the step of removing the portion of the cured decorative ceramic layer comprises a portion of the core layer [44-45] [56].
Regarding claim 42, Varga in view of Zlotnik and Verhaegh discloses all of the limitations of claim 40. Varga further discloses an intermediate layer having a desired color disposed between the core layer and the cured decorative ceramic layer, wherein the visible portion revealed by the step of removing the portion of the cured decorative ceramic layer comprises a portion of the intermediate layer [44-45] [56].
Regarding claim 43.
Claims 1, 3-4, 8-11, 17-22, 28, 31-37, 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Varga et al. 2009/0294543 in view of Zlotnik 2013/0248607 and Verhaegh et al. 6,198,155 as applied to claims 1, 3-4, 8-11, 17-22, 28, 31-37, 40-42 above, and in further view of Mosteller 2015/0115039 (applicant provided prior art).

Regarding claim 15, Varga in view of Zlotnik and Verhaegh discloses all of the limitations of claim1. However none of the references discloses UV curing. Mosteller discloses UV Curing [19]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varga and Zlotnik and Verhaegh as it is well known in the art to use UV curing. 

Allowable Subject Matter
Claims 2, 5-7, 12-14, 16, 23, 29-30, 38-39  are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the cited prior art discloses the limitations disclosed in the claims listed above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887